IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT

IN RE: ASSIGNMENT OF JUDGES TO           :   No. 447 Judicial Administration
SERVE IN THE COURT OF COMMON             :   Docket
PLEAS OF WASHINGTON COUNTY               :
                                         :
                                         :




                                   ORDER

PER CURIAM

      AND NOW, this 25th day of June, 2015, it is hereby ORDERED that the

Order dated May 22, 2013, assigning the Honorable Edward J. Borkowski, the

Honorable Michael A. Della Vecchia and the Honorable Paul F. Lutty, Jr. to serve

in the Court of Common Pleas of Washington County is rescinded and the

assignment is terminated.